Citation Nr: 1640876	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO. 13-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to death pension benefits.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant, M.M., and C.M.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969 and from November 1977 to May 1978. He died in early 1992. The Appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Agency of Original Jurisdiction (AOJ) for the Appellant's claims is the RO in Denver, Colorado. 

Due to the case's complicated history, it is necessary to discuss its prior procedural development. The Appellant filed original claims for dependency and indemnity compensation (DIC) benefits, accrued benefits, and death pension in April 2003. The RO, however, found that there was an underlying issue of the Appellant's eligibility for these benefits based on her status. In a May 2003 decision, the RO denied the Appellant entitlement to DIC, death pension, and accrued benefits. The RO advised the Appellant that her claim was denied because the evidence failed to show that she was the Veteran's surviving spouse. The Appellant filed a notice of disagreement (NOD) in October 2003 declaring that she was indeed the surviving spouse. In a January 2004 statement of the case (SOC), the RO phrased the issue as "[e]ntitlement to DIC, death pension, and accrued benefits" but adjudicated only the issue of the Appellant's entitlement to be considered the Veteran's surviving spouse. The Appellant then filed a substantive appeal to the Board (VA Form 9) in April 2004 in which she included evidence establishing her status as the surviving spouse. In a June 2004 administration decision, the RO found that the Appellant was entitled to status as the Veteran's surviving spouse and a June 2004 rating decision adjudicated the Appellant's claim for DIC on the merits. The Appellant was advised of her rights, but she did not express her disagreement or in any way appeal the June 2004 rating decision. The RO denied a subsequent claim for death pension in September 2004. The RO also denied a June 2007 DIC claim in an August 2007 rating decision, which the Appellant did not appeal. No further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until August 2011, when VA received her petition to reopen claims of entitlement for the cause of the Veteran's death, death pension, and accrued benefits in a VA Form 21-534. 

Following a February 2012 rating decision and a December 2012 SOC, the Board also denied the DIC claim in a January 2015 decision. The Appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC). In November 2015, pursuant to a November 2015 Joint Motion for Remand (JMR), the Court issued an Order that vacated the Board's January 2015 decision and remanded the claim to the Board for further proceedings. Pursuant to the JMR, the Board construed the April 2004 VA Form 9 as a properly perfected appeal of the initial May 2003 rating decision. Consequently, in a January 2016 decision, the Board found that the claims of entitlement to DIC, death pension, and accrued benefits were pending Board review, with an outstanding hearing request, since VA received the Appellant's April 2004 VA Form 9. See 38 U.S.C.A. § 7105 (a) (West 2014). 

The Appellant testified before the undersigned Veterans Law Judge via videoconference during a Board hearing in July 2016. During the hearing the undersigned engaged in a colloquy with the Appellant toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's immediate cause of death was cardiac arrest, which onset within minutes of his death; due to hepatic and renal failure, which onset within days of the Veteran's death, and alcoholic cirrhosis, which onset years before his death. 

2. The Veteran did not have any service-connected disabilities during his lifetime. 

3. The Veteran did not serve or visit the Republic of Vietnam during his military service. 

4. The Veteran was not exposed to herbicide agents, including Agent Orange, during his military service. 

5. At the time of his death, the Veteran did not have any pending claims before VA that were not finally adjudicated.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).

2. The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. §§ 101, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). These duties do not apply to claims that turn on statutory interpretation, such as the Appellant's claim for accrued benefits. See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

VA's duty to notify was satisfied by November 2003, June 2007, and September 2011 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Appellant has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The facts of this case show that a medical opinion is not necessary to make a decision the Appellant's claims. 

In January 2016, the Board remanded the case to schedule the Appellant for a Board hearing. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for the Cause of the Veteran's Death

The Appellant asserts that the Veteran's death from cardiac arrest was caused by his in-service exposure to herbicides while stationed in or visiting Vietnam or Thailand. Additionally, she contends that the Veteran's posttraumatic stress disorder (PTSD) caused him to drink excessive amounts of alcohol, which led to his development of hepatic and renal failure and cardiac arrest. 

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether VA compensation is warranted for a DIC claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can be established through application of statutory presumptions, to include those diseases associated with exposure to certain herbicide agents, including Agent Orange. The death certificate reflects that the immediate cause of death was cardiac arrest, which onset within minutes of his death. The certificate shows the cardiac arrest was due to hepatic and renal failure, which onset within days of his death, and alcoholic cirrhosis, which onset years before his death. Furthermore, private treatment records from March 1992 and April 1992 show that the Veteran was diagnosed and treated for hepatomeral syndrome until his death. 

The medical evidence does not show that he was diagnosed with any additional disease, injury, or disorder that contributed to his death. Cardiac arrest, (without an underlying pathology related to an ischemic heart disease), hepatic and renal failure, and alcoholic cirrhosis have not been associated with exposure to herbicides for the purpose of presumptive service connection and they are not among the diseases listed in 38 C.F.R. § 3.309(e).

With regard to the Appellant's assertion that the Veteran was exposed to herbicide agents while stationed in Vietnam and Thailand, while herbicide presumptions do not apply to the Appellant's case, she is not precluded from showing that the Veteran's military service caused his cardiac arrest, hepatic and renal failure, and alcoholic cirrhosis because the Board must also consider entitlement to service connection on alternative bases. See Combee, 34 F.3d at 1043. 

In numerous statements, including a March 2012 NOD and the July 2016 Board hearing, the Appellant asserted that the Veteran was directly exposed to Agent Orange in Vietnam when he cleaned out helicopters without protection and in connection with his duties as a helicopter door gunner. Furthermore, she asserted that he was exposed to Agent Orange in Thailand because the bases were sprayed to clear the area of foliage to provide room for additional helicopters. 

The Veteran's service treatment and personnel records indicate that he served in or visited Thailand and the United States during his service. His DD-214 for the period of service from March 1966 to December 1969 showed that his military occupational specialty (MOS) in the Air Force was as a jet engine mechanic. His medals and awards included the National Defense Service Medal, the Vietnam Service Medal with One Bronze Star, and the Republic of Vietnam Campaign Medal. 

The DD-214 for the period of service from November 1977 to May 1978 showed additional weapons qualification levels, the Vietnam Cross of Gallantry with a Palm, Four Overseas Service Bars, and Two Service Stripes. This DD-214 also noted that the Veteran had a Vietnam Service Medal with a 60 Device and the Vietnam Service Medal with One Silver Star. It also showed that the Veteran's MOS in the Army was as an infantryman. 

The Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry Medal were given for directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos during the Vietnam War. Therefore, the receipt of those medals by the Veteran is not dispositive of his physical presence in the Republic of Vietnam, and is congruent with his service in Thailand during the Vietnam War.

The Board has considered the Appellant's lay assertions from October 2011, March 2012, April 2012, and July 2016 that the Veteran served in Vietnam and that his death was caused by Agent Orange exposure. Additionally, the Appellant's daughter stated in March 2016 and testified during the July 2016 Board hearing that the Veteran was present in Vietnam during military service and that he was directly exposure to Agent Orange while cleaning helicopters. However, the claims file indicates otherwise. 

The Veteran's service treatment and personnel records do not document any active service or visitation to the Republic of Vietnam. The Appellant was not acquainted with the Veteran at the time of his service. A December 2011 personnel information exchange system (PIES) reply showed that a records repository was unable to determine whether the Veteran served or visited the Republic of Vietnam. Furthermore, the Veteran did not assert that he served in or visited Vietnam in any document, including a November 1984 application for service connection for PTSD. The lay assertions regarding the Veteran's service locations are based only on the Veteran's statements to the Appellant and her daughter. The Appellant testified during the July 2016 Board hearing that she met the Veteran in 1978, following both periods of his military service. Given this evidence, the Board finds that the Veteran did not serve or visit the Republic of Vietnam during his military service. 

While all veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Appellant can also claim that the Veteran was entitled to the presumption of herbicide exposure because he was stationed in Thailand. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1. The claims file contains a memorandum for the record regarding general herbicide exposure in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C. VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides. VBA noted that the Department of Defense (DoD) list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand. The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Thus, the memorandum noted, if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. The memorandum also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. The memorandum further indicated that there is no presumption of "secondary exposure" to herbicide agents based on being near or working on aircraft that flew over Vietnam or handing of equipment that was once used in Vietnam. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a Veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b.

The Veteran's service treatment records show that he was stationed at the U-Tapao and Korat RTAFBs during his period of service from March 1966 to December 1969. However, his MOS as a jet engine engineer does not indicate that he had regular contact with the base perimeter of these bases. Additionally, in January 2012, the Joint Services Records Research Center (JSRRC) coordinator found no record of Agent Orange exposure for the Veteran after reviewing the claims folder, to include service treatment records and discharge documents. The RO also requested additional evidence from the Appellant regarding exposure to Agent Orange in September 2011 and November 2011 VCAA letters but the Appellant did not respond. Thus, the JSRRC coordinator issued a formal finding that there was a lack of information to corroborate exposure to Agent Orange. Accordingly, the Board finds that the Veteran was not exposed to herbicide agents, including Agent Orange, during his military service.

The Appellant also contends that the Veteran was diagnosed with PTSD during his lifetime. In a March 2012 NOD, she asserted that the Veteran's in-service stressor of killing people in Vietnam caused him to drink excessive amounts of alcohol, which led to his development of hepatic and renal failure and alcoholic cirrhosis.

The law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, an alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, the Veteran's service-connected disability - assuming that disability, itself, is not the result of his willful misconduct. Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 C.F.R. § 3.301 (2015); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

At the time of his death, the Veteran did not have any service-connected disabilities. The claims file shows that he was treated for an acute adult situational reaction secondary to his father's death in December 1967. The evaluator noted that the Veteran's symptoms were accentuated by his heavy drinking and immature age; however, there was no evidence of psychosis or neurosis, and the evaluator did not recommend any psychotherapy treatment. Additional service treatment records showed that the Veteran complained of and was treated for alcohol abuse, including in February 1968 and April 1978. He received a discharge form the Army in May 1978 for alcohol abuse and his separation examination did not show any psychiatric disorders. 

The Veteran filed claims for service connection in November 1984 for posttraumatic stress due to in-service alcoholism and a mental instability disorder. The Veteran did not describe any stressor and most significantly did not claim that he was stationed in Vietnam. During a March 1985 VA examination, he was diagnosed with a generalized anxiety disorder (GAD) and alcoholism, which was in remission; however, the examiner did not diagnose the Veteran with PTSD. In fact, the claims file does not include any medical evidence indicating that the Veteran was diagnosed with PTSD during his lifetime. The RO denied his service connection claim in a May 1985 rating decision because the evidence showed that he did not have PTSD and his alcoholism, which was his primary disorder, was the result of his willful conduct. 

Apart from the Appellant's contentions, the claims file does not contain any evidence indicating that the Veteran was ever diagnosed with PTSD. As noted above, the Veteran did not serve in Vietnam; thus, the Appellant's contentions that the Veteran's psychiatric symptoms stem from an in-service stressor of killing people in Vietnam are not probative as to the presence of PTSD signs or symptoms during the Veteran's lifetime. Furthermore, the evidence, including the March 1985 VA examination, does not show that any acquired psychiatric disorder was caused or aggravated by the Veteran's military service. Given that there is no indication that the Veteran had any acquired psychiatric disorder that was etiologically related to his military service, his alcoholism could not be service connected on a secondary basis.

The Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Accrued Benefits

In October 2011 and March 2012, the Appellant also asserted that the Veteran had a pending VA appeal for compensation at the time of his death. In April 2012, she contended that the Veteran filed a claim in 1991 but was unable to receive any monetary benefits before he died. 

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits." 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

For the Appellant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The claims file shows that there was no pending VA claim at the time of the Veteran's death in April 1992. Prior to his death, the only rating decision was in May 1985, which denied service connection for PTSD and GAD. The Veteran was notified of this decision by a May 1985 letter. The Veteran did not appeal the decision and he did not submit any new and material evidence within one year. He also did not submit any additional formal or informal claims for VA benefits prior to his death. 

Furthermore, the Appellant first filed a claim for accrued benefits in April 2003, which was more than one year after the Veteran's death in April 1992. 

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death and the claim for accrued benefits was filed more than a year after the Veteran's death, there are no possible accrued benefits that could be paid to the Appellant. See Jones, 136 F.3d at 1296. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.




REMAND

The Board must remand the claim of entitlement to death pension benefits for additional development.

When a veteran dies as a result of a nonservice-connected disability, VA shall pay his surviving spouse a death pension, provided that the veteran had the requisite wartime service and that the surviving spouse's net worth and annual income do not exceed the annual rate of pension. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3(b)(4) (2015). 

The Appellant filed a claim for death pension benefits in April 2003. The Veteran's DD-214s show that he had wartime service between March 1966 and December 1969. Thus, the Appellant would be entitled to death pension benefits if her net worth and annual income do not exceed the annual rate of pension. 

During the appellate period, the Appellant has submitted a VA Form 21-534 in April 2003 showing her net worth and annual income. She also submitted an improved pension eligibility verification report (VA Form 21-0518) and a medical expense report (VA Form 21-8416) in July 2004. Additionally, she submitted statements from the Social Security Administration (SSA) in April 2004, which showed her monthly benefits. The RO considered this evidence prior to denying the Appellant's claim in September 2004 because her annual income exceeded the annual rate of pension. 

Since September 2004, the Appellant has submitted additional evidence that discusses her net worth, annual income, and medical expenses. This evidence has not been adjudicated by the AOJ in the first instance. Specifically, she submitted a new VA Form 21-534 in August 2011. She also requested a financial hardship determination in a November 2014 statement, which indicated that her medical expenses had increased and her annual income had dropped. Thus, the claim must be remanded to ascertain a complete history of SSA benefits since September 2004 and to ask the Appellant to submit her annual income, medical expenses, and net worth for every year since September 2004. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Associate with the Veteran's claims file the Appellant's annual income statements for SSA benefits since September 2004. Document any negative responses received.

2. Ask the Appellant to submit her annual income, medical expenses, and net worth for every year since September 2004. Associate these records with the Veteran's claims file

3. Following the above developments, and after undertaking any other appropriate development deemed necessary, readjudicate the claim of entitlement to death pension benefits on the basis of the additional evidence. If the determination remains adverse to the Appellant, she and her attorney should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


